Citation Nr: 1429266	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1975.  He is currently incarcerated. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The file was later transferred to the RO in Roanoke, Virginia. 

The appeal was remanded by the Board in January 2011 to afford the Veteran a VA examination.  The case is now returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the electronic records system to ensure a total review of the evidence. 

The issue is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he should take further action.


REMAND

In the January 2011 remand, the Board requested that a VA audiological examination be provided to the Veteran in order to obtain an etiology opinion.  An examination was scheduled for May 2011; however, the Veteran was incarcerated at the time in the Sussex II State Prison, Commonwealth of Virginia and was not able to report for the examination.  

A February 2013 supplemental statement of the case (SSOC) indicated that the Veteran was scheduled for an audiological examination at the Richmond VAMC.  However notice was received from VAMC that the facility in which the Veteran was incarcerated did not have audiological testing equipment and would not transfer prisoners for non-emergent care. The AOJ subsequently does not appear to have made any further attempts to test the Veteran.

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  However, no further attempts to comply with the Board's directive appear to have been made.  There is no further information of record regarding the steps that were taken to attempt to provide the necessary examination. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 
8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board requires information on the etiology of the claimed disability and an examination was requested.  As the Veteran was incarcerated, the attempt to schedule an examination needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  As such, all avenues needed be exhausted and all steps taken to provide this examination had to be documented so that the Board understood when reading the documentation exactly what was done.  As these procedures were not followed, a new attempt to obtain the examination must be made following the relevant procedures. 

Notwithstanding the above, the Board notes that if the Veteran was no longer incarcerated, the normal procedures for providing a VA examination must be followed. 

In addition, if there are additional treatment records, including with the Sussex II Prison Medical Unit, such records should be requested or obtained. VA has a duty to obtain relevant records of private or non-federal treatment.  38 U.S.C.A. § 5103A (b); Massey v. Brown, 7 Vet. App. 204 (1994).  These records may be relevant to the appeal and efforts to obtain them should be conducted following the procedures pursuant to 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and/or post-service hearing loss symptomatology. The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO/AMC should attempt to verify whether the Veteran is presently incarcerated and the current location of his incarceration.  If the Veteran has been released from incarceration, the RO/AMC should attempt to obtain his home or mailing address. 

3.  Obtain all records of treatment identified by the Veteran, including records with the Sussex II Prison Medical Unit.  If necessary, ask the Veteran to provide new releases authorizing VA to obtain all records of private treatment. 

If the Veteran fails to complete necessary authorizations, inform him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  The procedures outlined in 38 C.F.R. § 3.159 must be followed. 

4.  Once the above development has been completed, take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d. 

If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. 

If the RO is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the Virtual VA system, should be sent to the examiner for review, if possible; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should comment on the Veteran's report of the onset and continuity of his hearing loss since service, and opine as to whether it is at least as likely as not that any hearing loss is related to or had its onset during service, particularly, due to his report of in-service acoustic trauma from helicopters.  The examiner should also comment on the March 1975 service treatment record showing complaints of an inability to hear out of the left ear after going to the firing range. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service traumatic noise injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

5.  The RO/AMC should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the RO/AMC should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

